United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2665
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Charles David Johnson,                  *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: February 6, 2004

                                 Filed: February 27, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Johnson appeals the sentence the district court1 imposed after he
pleaded guilty to a drug charge. Following our review of counsel’s brief filed under
Anders v. California, 386 U.S. 738 (1967), as well as Johnson’s pro se supplemental
brief, we conclude that Johnson cannot challenge an offense-level enhancement for
possession of a dangerous weapon after stipulating to such an enhancement in the
plea agreement, see United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995), and

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
that his ineffective-assistance arguments would be more properly raised in a collateral
proceeding, see United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998). In
addition, we have reviewed the record independently for nonfrivolous issues under
Penson v. Ohio, 488 U.S. 75 (1988), and we find none.

      Accordingly, we affirm. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-